     CASE 0:18-cv-00795-JRT-TNL Document 173 Filed 08/25/20 Page 1 of 35




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA



MYRIAM PARADA,                                     Civil No. 18-795 (JRT/TNL)

                                   Plaintiff,

v.

ANOKA COUNTY; JAMES STUART, Anoka
County Sheriff; JOHN DOE, an unknown            MEMORANDUM OPINION AND
deputy/employee of the Anoka County                    ORDER
Sheriff’s Department, JANE DOE, an
unknown deputy/employee of the Anoka
County Sheriff’s Department, CITY OF
COON RAPIDS, and NICOLAS OMAN, Coon
Rapids Police Officer; all individuals being
sued in their individual and official
capacity,


                               Defendants.




      Alain M. Baudry, SAUL EWING ARNSTEIN & LEHR LLP, 33 South Sixth Street,
      Suite 4750, Minneapolis, MN 55402; Ian Bratlie, ACLU of MN, 709 South
      Front Street, Suite 1B, Mankato, MN 56001; Amanda R Cefalu, KUTAK
      ROCK, 60 South Sixth Street, Suite 3400, Minneapolis, MN 55402, for
      plaintiff.

      Andrew T. Jackola, ANOKA COUNTY ATTORNEY, 2100 3rd Avenue, 7th
      Floor, Government Center, Anoka, MN 55303, for defendants Anoka
      County, James Stuart, and Jane and John Doe.

      Ryan M Zipf, LEAGUE OF MINNESOTA CITIES, 145 University Avenue West,
      St. Paul, MN 55103, for defendants City of Coon Rapids and Nikolas Oman.
     CASE 0:18-cv-00795-JRT-TNL Document 173 Filed 08/25/20 Page 2 of 35




       Plaintiff Myriam Parada seeks compensatory and punitive damages, a permanent

injunction, and declaratory judgment for alleged violations of the U.S. Constitution,

Minnesota Constitution, and common law, following a July 2017 car accident and the

ensuing actions of a Coon Rapids Police Officer and employees at the Anoka County Jail.

       The parties have filed cross motions for summary judgment. In dispute are

Parada’s claims against Coon Rapids Police Officer Nicolas Oman for actions related to her

arrest, and Parada’s claims against Anoka County and its Sheriff James Stuart for actions

related to her continued detention and implementation of an unwritten policy that

requires Anoka County Jail employees to contact Immigration & Customs Enforcement

(“ICE”) any time a foreign-born individual—irrespective of citizenship or immigration

status—is presented to the Anoka County Jail. 1

       The Court will grant in part and deny in part Officer Oman’s Motion for Summary

Judgment. The Court will grant summary judgment to Officer Oman on Parada’s Fourth

Amendment and False Imprisonment claims (Counts I and VIII) because no genuine

dispute of material fact remains, and no reasonable jury could conclude that Officer Oman




1 Parada does not dispute that the City of Coon Rapids and John and Jane Doe, anonymous Anoka
County Jail employees, are entitled to summary judgment on all Counts alleged against them.
Parada also does not dispute that Officer Oman is entitled to summary judgment on Counts VI
and VII, which allege violations of the Minnesota Constitution. The Court will grant summary
judgment on these Counts to the described Defendants.

                                             -2-
     CASE 0:18-cv-00795-JRT-TNL Document 173 Filed 08/25/20 Page 3 of 35




unreasonably extended the traffic stop or lacked probable cause to arrest Parada. The

Court will, however, deny Oman summary judgment on Parada’s Fourteenth Amendment

Equal Protection Clause claim (Count IV) because a genuine dispute of material fact

remains as to whether Oman selectively enforced the law based on Parada’s race,

alienage, or national origin.

       The Court will grant in part and deny in part Anoka County and Sheriff Stuart’s

Motion for Summary Judgment. The Court will grant summary judgment to Anoka County

and Sheriff Stuart on Parada’s Fourth Amendment claim (Count I) and her Fourteenth

Amendment procedural and substantive due process claims (Counts II and III) because

Parada could not be rearrested by Anoka County once placed under lawful arrest by

Oman, and because the Court finds that Parada affirmatively abandoned both of her due

process claims. The court will deny summary judgment to Anoka County and Sherriff

Stuart on all of Parada’s remaining claims.

       Finally, the Court will grant in part and deny in part Parada’s Motion for Summary

Judgment on her Fourteenth Amendment Equal Protection Claim alleged against Anoka

County and Sheriff Stuart (Count V). The Court will grant the Motion as it relates to Anoka

County because the policy in question facially discriminates on the basis of national origin

and is not narrowly tailored. The Court will deny Parada’s motion as to Sheriff Stuart

because a genuine dispute of material fact remains as to whether he is entitled to

qualified immunity.


                                              -3-
     CASE 0:18-cv-00795-JRT-TNL Document 173 Filed 08/25/20 Page 4 of 35




                                        BACKGROUND


I.     THE ACCIDENT

       At approximately 6:40 p.m. on July 25, 2017, Parada was rear-ended while driving

her sister, cousin, and brother home from her sister’s fifteenth birthday party in Coon

Rapids, Minnesota. (Aff. of Ryan M. Zipf (“Zipf Aff.”) ¶ 2, Ex. 1 (“Parada Depo.”) at 21:8–

22:7, Dec. 16, 2019, Docket No. 111-1.) After the accident, the driver that rear-ended

Parada, Tara Ackerman, asked to see Parada’s driver’s license. (Id.) Parada told Ackerman

that she did not have one. 2 (Id.) Ackerman then called the police. (Id.) Officer Oman

was dispatched to the scene and arrived around 6:46 p.m. (Zipf Aff. ¶ 14, Ex. 13 at 10,

Dec. 16, 2019, Docket No. 111-13.)

       When Officer Oman arrived at the scene, he first obtained Ackerman’s driver’s

license and used it to verify her identity through the Minnesota driver vehicle database

system (“DVS”). (Zipf Aff. ¶ 3, Ex. 2 (“Oman Depo.”) at 17:4—18:4, Dec. 16, 2019, Docket

No. 111-2.) The Minnesota Department of Driver and Vehicle Services maintains the DVS




2Parada has never had a valid Minnesota State Driver’s License, or a driver’s license issued by
any government entity in the United States, Mexico or other jurisdiction. (Parada Depo. at 24:23–
25:6).

                                              -4-
     CASE 0:18-cv-00795-JRT-TNL Document 173 Filed 08/25/20 Page 5 of 35




database, which enables police officers to view a driver’s record, including identity data,

from a squad car. (Zipf Aff. ¶ 4, Ex. 3 (“Wise Depo.”) at 25:8—26:7, Dec. 16, 2019, Docket

No. 111-3.) Though police officers may accept a person’s word that the person is who

they say they are, checking an individual’s driver’s license against the DVS database is a

primary tool police officers use to identify drivers. (Id. at 46:25—47:6.)

       After verifying Ackerman’s identity through the DVS system, Officer Oman asked

Parada for her driver’s license and proof of insurance. (Oman Depo. at 18:17–23.) Parada

admitted she didn’t have a driver’s license but provided her address verbally, proof of

insurance for the vehicle, and her Matricula Consular card, which is an identification card

issued by the government of Mexico. (Parada Depo. at 43:8–14; Oman Depo. at 18:17–

19:14.). The Matricula Consular card included a picture that matched Parada’s likeness,

and also matched the name and address Parada provided verbally to Officer Oman.

(Oman Depo. at 41:9–21.) The vehicle registration listed Parada’s stepfather, Gabriel

Flores, as the insured. (Id. at 41:22—24.)

       Officer Oman had not seen a Matricula Consular card before and was unable to

verify Parada’s identity through DVS. (Id. at 20:10–21, 26:6-8, 89:25—90:8.) Officer

Oman then called dispatch asking if it could verify Parada’s identity using the Matricula

Consular card, but dispatch could not verify her identity. (Id. 25:17—26:5.)

       After being unable to verify Parada’s identity through DVS or dispatch, Oman called

his supervising officer, Sergeant Madson, to inform him of the situation. (Id. at 28:4–8.)


                                             -5-
     CASE 0:18-cv-00795-JRT-TNL Document 173 Filed 08/25/20 Page 6 of 35




Oman told Madson that he could not positively identify Parada, and that he intended to

place her under arrest for the misdemeanor crime of driving without a license. (Id. at

28:20–29:4.) Oman testified that he made the decision to arrest Parada because he

determined a substantial likelihood existed that Parada would not respond to a citation

given at the scene. (Id. at 48:3–6.) Though Parada was cooperative and did not have a

history of failing to appear, Oman stated he was concerned that Parada may have been

using a fake identification card or had given him a fake name and address. (Id. at 40:23–

41:8; 42:14–17; 50:10–51:8.) Sergeant Madson concurred in Oman’s decision. (Id. at

29:5–6.)

       After Oman concluded talking with Sergeant Madson, Parada’s stepfather Gabriel

Flores arrived at the scene and visually identified Parada as his daughter. (Id. at 29:23–

25.) Flores gave Oman his Minnesota driver’s license, which listed the same address as

Parada’s Matricula Consular card. (Id. at 37:8–14.) Oman was able to verify through DVS

using Flores’ license that the car Parada was driving was registered to Flores at the same

address listed on Flores’s Minnesota Driver’s license, Parada’s Matricula Consular card,

and the address Parada provided verbally to Oman. (Id. at 38:18–39:13.) At this point,

Oman testified that he had no doubt that Flores and Parada were related to each other.

(Id. at 36:22–37:1.)

       Despite this corroborating information and Oman’s belief that Parada and Flores

were related, Oman placed Parada under arrest at approximately 7:00 p.m., stating it


                                           -6-
        CASE 0:18-cv-00795-JRT-TNL Document 173 Filed 08/25/20 Page 7 of 35




reasonably appeared to him that a substantial likelihood existed that Parada would not

respond to a citation. (Id. at 37:20–38:2, 48:7-13; 56:15–57:3.).


II. OFFICER OMAN’S SOCIAL MEDIA ACCOUNT AND TREATMENT OF SIMILARLY

       SITUATED NON-HISPANIC PERSONS

         Both before and after arresting Parada, Oman made a number of anti-immigrant

or anti-Hispanic posts, comments, and reactions on Facebook. (See, e.g., Oman Depo. at

60:14–72:11.) For example, Oman—who went by the alias “Otto Rebel Froman” on

Facebook—reacted with a “smiley” or “laugh out loud” emoji to a video posted on a “Blue

Lives Matter” Facebook page depicting a border patrol agent knocking an immigrant off

a ladder before putting the person in a chokehold. (Id. at 59:2–61:17.) Oman also

advocated for building a wall at the country’s southern border, and excluding the states

of New Mexico and California from the United States because those states are, according

to Oman, “liberal and pro illegals.” (Id. at 66:19–67:5.) Oman has also encountered at

least six other non-Hispanic persons who were driving without a license and did not place

any of the six under arrest. (Decl. of Alain Baudry ¶ 5, Ex. 4, Jan. 6, 2020, Docket No. 136.)


III.     THE ANOKA COUNTY JAIL

         What happened at the Anoka County Jail is somewhat unclear, but at least the

following facts have support in the record.

         After placing Parada under arrest, Oman drove Parada to the Anoka County jail for

processing. (Oman Depo. at 56:23–57:3.) Processing through the Anoka County Jail is
                                              -7-
     CASE 0:18-cv-00795-JRT-TNL Document 173 Filed 08/25/20 Page 8 of 35




comprised of three steps: intake, booking, and release. (Zipf Aff. ¶ 11, Ex. 10 (“Johnson

Depo.”) at 17:8–22:25, Dec. 16, 2019, Docket No. 111-10.) Each step takes approximately

fifteen to twenty minutes, and sometimes the intake and booking blend together.

(Johnson Depo. at 16:17–20; 17:3–7.) The Anoka County Jail states that it attempts to

process people in the order in which they are brought to the jail, though sometimes that

does not occur if the person being processed is uncooperative. (See, e.g., Zipf Aff. ¶ 8, Ex.

7 (“Pacholl Depo.”) at 102:4–13, Dec. 16, 2019, Docket No. 111-7.)

       Intake began at approximately 7:22 p.m. when Parada arrived at the jail. (Oman

Depo. at 57:17–19.) Officer Oman did the appropriate paperwork and informed jail staff

that Parada was brought in on book-and-release charges, which meant that after booking

Parada was to be released with a citation. (Oman Depo. at 58:12–16.)

       Booking began at approximately 7:37 p.m. (Declaration of Nathan T. Boone

(“Boone Decl.”), ¶ 12, Ex. 11 at 53:16-19, Jan. 6, 2020, Docket No. 138-11.) Intake and

booking together consist of taking an individual’s photograph, fingerprints, running a

warrant check, and verifying the individual’s identity before the individual is ready for

release. (Zipf Aff. ¶ 7, Ex. 6 (“Lemke Depo.”) at 12:11–15:6, 23:4–24:17, Dec. 16, 2019,

Docket No. 111-6; Johnson Depo. at 17:8–22:25.) Per the audit log of Parada’s Police

Central file, at 9:36 p.m., Booking Deputy Patrick Geertsema changed Parada’s status to

“Ready for Release.” (Boone Decl., ¶ 2, Ex. 1 at 13, Jan. 6, 2020, Docket No. 138–1.)




                                             -8-
     CASE 0:18-cv-00795-JRT-TNL Document 173 Filed 08/25/20 Page 9 of 35




       Booking Deputy Dustin Lemke, who took over for Geertsema around 11:00 p.m.,

however indicated that despite this “Ready for Release” status change in the computer

system, Parada had not completed the booking process by the time he started his shift

because her file was still on his desk. (Lemke Depo. at 17:14–16, 18:17–19:8.) Lemke

does not recall whether he interviewed Parada or another deputy interviewed her prior

to his shift starting, but records indicate Lemke contacted ICE at 11:21 p.m. to inform

them of Parada’s presence at the jail based on Parada’s answer to booking interview

questions that she was a Mexican-born, U.S. Citizen. (Id. at 28:19-25, 29:12-15, 39:13–

40:4; Aff. of Amanda Cefalu (“Cefalu Aff.”) ¶ 9, Ex. 8 at 4, Dec. 16, 2019, Docket No. 125-

8 (listing “POB: Mexico (State)” and “US Citizen: Y”).)

       The Anoka County Jail has an unwritten policy requiring its employees to contact

ICE every time a foreign-born individual is detained, irrespective of whether the person is

a U.S. citizen. (See, e.g., Cefalu Aff., ¶ 14, Ex. 13, Response to Request for Admissions,

Sheriff James Stuart, at 4, Dec. 16, 2019, Docket No. 125-13.) Though the policy was

created before Sheriff Stuart was elected, he continued to implement the policy after he

was elected. (See id.; Cefalu Aff. ¶ 11, Ex. 10 at 2, Dec. 16, 2019, Docket No. 125-10.)

During the booking process, individuals are asked to inform the jail where they were born.

If the individual tells the jail that they were born abroad, the jail will send ICE a notification

through a portal system and will also call the local ICE office informing it of the individual’s

name, date of birth, country of birth, and any other information the person may have


                                               -9-
    CASE 0:18-cv-00795-JRT-TNL Document 173 Filed 08/25/20 Page 10 of 35




given the jail. (Johnson Depo. at 39:3–25.) The Anoka County Jail attempts to wait to

start release procedures for foreign-born detainees until they hear back from ICE. (Id. at

40:3–5.) This unwritten policy is part of jail employees’ training and is employed on a

consistent basis. (Pacholl Depo. at 133:20–23; Lemke Depo. 30:6–24, 33:12–34:8.)

       Sometime between approximately 11:21 p.m. and 11:40 p.m., ICE responded to

Deputy Lemke’s message and requested to speak with Parada. Parada was retrieved from

her holding cell and was told she had a phone call, but was not told who was calling.

(Parada Depo. at 136:8-10.) After Parada was handed the phone and the ICE official

identified themselves, Parada asked the Anoka County Jail deputy if she should have an

attorney present and the deputy told her she should ask ICE that question. (Id. 118:18-

119:1.) The ICE official told Parada that the process would go faster if she did not ask for

a lawyer. (Id.) Parada then spoke to ICE without a lawyer before being returned to her

cell. 3 (Id. at 136:16–17.)

       At approximately 11:40 p.m. ICE faxed a “Warrant for Arrest of Alien” to the Anoka

County Jail, requesting that Parada be held subject to ICE’s arrival. (Cefalu Aff. ¶ 9, Ex. 8

at 15, Dec. 16, 2019, Docket No. 125-8.) The detainer request was shown to Deputy




3 The Court notes that Parada has recently made concerning, if off-hand, allegations about the
Anoka County Jail denying Parada’s attorney access to speak with Parada earlier in the evening.
Parada does not, however, allege any Sixth Amendment violations in her Complaint nor seek
leave to Amend her Complaint to add such a claim. The Court will therefore not address the
matter, other than to note that such allegations are extremely concerning.
                                             -10-
      CASE 0:18-cv-00795-JRT-TNL Document 173 Filed 08/25/20 Page 11 of 35




Lemke and placed in Parada’s file, per standard operating procedure. (Lemke Depo. at

41:23–42:6.) The official policy of the Anoka County Jail as of 2014 is to not honor ICE

warrants or detainer requests but, as noted above, employees still attempt to wait for ICE

before beginning release procedures for all foreign-born individuals presented to the Jail.

(Cefalu Aff. ¶ 11, Ex. 10 at 2, Dec. 16, 2019, Docket No. 125-10.)

        ICE arrived at the Anoka County Jail at approximately 1:23 a.m. on July 26, 2017 to

take Parada, who had still not been released, into custody. (Id., Ex. 8 at 14, Dec. 16, 2019,

Docket No. 125-8.) The deputy processing the releases testified that while Parada was

cleared for release by this time, he had not yet gotten to Parada’s release because he was

processing other releases that he received first, and that he had to expedite Parada’s

release based on ICE’s arrival. (Jackola Aff. ¶ 6, Ex. E at 15:2–24, Dec. 16, 2019, Docket

No. 127-5.) Shortly after ICE’s arrival, Parada was handed a citation for driving without a

license and transferred into ICE’s custody. Parada is currently in removal proceedings.


IV.     PROCEDURAL BACKGROUND

        Parada filed this action on March 22, 2018, alleging violations of her rights under

the Fourth and Fourteenth Amendments pursuant to 42 U.S.C. § 1983, violations of

similar provisions under the Minnesota Constitution, a claim for false imprisonment, as

well as declaratory and injunctive relief. (Compl. ¶¶ 124–180, Mar. 22, 2018, Docket No.

1.)




                                            -11-
    CASE 0:18-cv-00795-JRT-TNL Document 173 Filed 08/25/20 Page 12 of 35




      On April 17, 2018, the City of Coon Rapids and Officer Oman (collectively, the

“Coon Rapids Defendants”) filed a Motion to Dismiss pursuant to Federal Rule of Civil

Procedure 12(b)(6), arguing that Parada failed to state a plausible claim. 4 (Mot. to

Dismiss, Docket No. 8.)

      On July 30, 2018, the Court granted in part and denied in part the Coon Rapids

Defendants’ motion, dismissing Parada’s Fourteenth Amendment claims for violations of

substantive and procedural due process (Counts II and III), finding that Parada’s claims

against the Coon Rapids Defendants must instead be analyzed under the Fourth

Amendment. Parada v. Anoka Cty., 332 F. Supp. 3d 1229, 1244, 1246 (D. Minn. 2018)

[hereinafter “Parada I”].

      Since that time, Parada has filed three amended complaints, the latest of which

was filed November 18, 2019. (3rd Am. Compl., Docket No. 99.) In each Amended

Complaint, Parada included the Fourteenth Amendment substantive and procedural due

process claims (Counts II and III) that were dismissed as to the Coon Rapids Defendants,

but stated in bold and underlined type that the claims were “included here solely so [they

were] not deemed waived for purposes of appeal.” (Id. at 25–26.)




4 Anoka County, Sheriff Stuart, and John and Jane Doe (collectively, the “Anoka County
Defendants”) did not participate in Rule 12 motion practice and instead filed an Answer to
Parada’s Complaint the same day. (Answer, Apr. 17, 2020, Docket No. 15.)
                                          -12-
     CASE 0:18-cv-00795-JRT-TNL Document 173 Filed 08/25/20 Page 13 of 35




       On December 16, 2019, the parties moved for summary judgment pursuant to

Federal Rule of Civil Procedure 56. The Coon Rapids Defendants moved for summary

judgment on all claims remaining against them, (Docket No. 108), and also moved to

exclude Parada’s experts under Federal Rule of Evidence 702. (Docket No. 113.) Parada

moved for partial summary judgment on Count V, her Fourteenth Amendment Equal

Protection Clause claim against the Anoka County Defendants. (Docket No. 119.) Finally,

the Anoka County Defendants moved for summary judgment on all claims against them.

(Docket No. 123.)

       The Court will consider the Motions for Summary Judgment first, before turning to

the Motion to Exclude.


                                        DISCUSSION


I.     SUMMARY JUDGMENT


       A. Standard of Review

       Summary judgment is appropriate when there are no genuine issues of material

fact and the moving party can demonstrate that it is entitled to judgment as a matter of

law. Fed. R. Civ. P. 56(a). A fact is material if it might affect the outcome of the suit, and

a dispute is genuine if the evidence is such that it could lead a reasonable jury to return a

verdict for either party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A court

considering a motion for summary judgment must view the facts in the light most


                                            -13-
    CASE 0:18-cv-00795-JRT-TNL Document 173 Filed 08/25/20 Page 14 of 35




favorable to the non-moving party and give that party the benefit of all reasonable

inferences to be drawn from those facts. Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,

475 U.S. 574, 587 (1986).

       Summary judgment is appropriate if the non-moving party “fails to make a showing

sufficient to establish the existence of an element essential to that party’s case, and on

which that party will bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S.

317, 322 (1986). The non-moving party may not rest on mere allegations or denials but

must show through the presentation of admissible evidence that specific facts exist

creating a genuine issue for trial. Anderson, 477 U.S. at 256.

       Section 1983 provides that:

       Every person who, under color of any statute, ordinance, regulation,
       custom, or usage, of any State . . . subjects, or causes to be subjected, any
       citizen of the United States or person within the jurisdiction thereof to the
       deprivation of any rights, privileges, or immunities secured by the
       Constitution and laws, shall be liable to the party injured in an action at law,
       suit in equity, or proper proceeding for redress.

42 U.S.C. § 1983. Because it is undisputed that Defendants here acted under color of

state law, to survive a motion for summary judgment on her § 1983 claims Parada “must

raise a genuine issue of material fact as to whether . . . the alleged wrongful conduct

deprived [Parada] of a constitutionally protected federal right.”          Luckes v. Cty. of

Hennepin, Minn., 415 F.3d 936, 939 (8th Cir. 2005) (citing Kuha v. City of Minnetonka, 365

F.3d 590, 596 (8th Cir. 2003)).




                                            -14-
    CASE 0:18-cv-00795-JRT-TNL Document 173 Filed 08/25/20 Page 15 of 35




       B. Officer Oman’s Motion for Summary Judgment

       In dispute is whether Officer Oman should be granted summary judgment on

Parada’s Fourth Amendment claim, her Fourteenth Amendment Equal Protection Clause

claim, and her claim for common-law false imprisonment. (Counts I, IV, and VIII,

respectively). Each dispute is considered below.


              1. Count I: § 1983 Claim for Fourth Amendment Violation Against Oman

                     a. Probable Cause for Arrest

       Parada argues that her arrest by Oman was constitutionally unreasonable because

Oman lacked authority to arrest her under Minnesota Rule of Criminal Procedure 6.01.

       The Fourth Amendment protects “against unreasonable searches and seizures” of

the person. U.S. Const. Amend. IV. A warrantless arrest is reasonable if the officer had

probable cause to believe that the suspect committed a crime. District of Columbia v.

Wesby, 138 S. Ct. 577, 586 (2018) (citation omitted). State laws that require more than

probable cause to make an arrest do not raise the constitutional standard, however; it

remains probable cause. Virginia v. Moore, 553 U.S. 164, 171–72 (2008).

       Minnesota Rule of Criminal Procedure 6.01 is titled “Release on Citation” requires

an officer to issue a citations for all misdemeanor crimes unless it “reasonably appears

that (1) the person must be detained to prevent bodily injury to that person or another;

(2) further criminal conduct will occur; or (3) a substantial likelihood exists that the person

will not respond to a citation.” Minn. R. Crim. P. 6.01, subd. 1(a). A history of failing to


                                             -15-
    CASE 0:18-cv-00795-JRT-TNL Document 173 Filed 08/25/20 Page 16 of 35




respond to citations is a relevant consideration under the third prong. State v. Brown,

345 N.W.2d 233, 237 (Minn. 1984) (“Because Officer McCreight was aware that

defendant had previously failed to appear for citations issued to him, McCreight could

reasonably conclude that there was a substantial likelihood that defendant would again

fail to respond to a citation if issued.”)

        It is undisputed that Parada told Officer Oman during their first encounter that she

lacked a valid driver’s license and that she was driving when the accident took place. 5

Probable cause to arrest Parada for driving without a license attached at this time, making

the arrest constitutionally reasonable. Id. And, as the Court has previously noted at the

motion to dismiss stage, although each state may implement laws that raise the standard

an officer must meet before making an arrest, such state-law arrest limitations do not

alter the constitutional standard for determining whether an arrest is reasonable. Parada

I, 332 F. Supp. 3d at 1240 (citing Moore, 553 U.S. at 171–72). Oman’s decision to arrest

Parada was constitutionally reasonable because Oman had probable cause to believe she

was driving without a valid license, even if the arrest was in violation of Rule 6.01. Id. at

1241.




5 Parada also argues that officer Oman violated her Fourth Amendment Rights when Oman failed
to call his supervising officer back after receiving corroborating information about Parada’s
identity from Parada’s step-father. Again, this argument relies on Rule 6.01 which has no effect
on the constitutional standard for measuring reasonableness under the Fourth Amendment.
                                             -16-
      CASE 0:18-cv-00795-JRT-TNL Document 173 Filed 08/25/20 Page 17 of 35




                     b. Unreasonably Prolonged Stop

        Parada also appears to argue that, because Oman lacked authority to arrest Parada

under Rule 6.01, Oman unreasonably extended the stop longer than necessary to issue

her a citation. Although a seizure may be lawful at its outset, it will become unlawful if

unreasonably prolonged. Illinois v. Caballes, 543 U.S. 405, 407 (2005). “A seizure that is

justified solely by the interest in issuing a warning ticket to the driver can become

unlawful if it is prolonged beyond the time reasonably required to complete that mission.”

Id.

        Parada has not presented any evidence indicating that Oman unreasonably

extended the stop or expanded the scope of the investigation to attain probable cause.

Indeed, the parties agree that Oman attained probable cause to make the arrest near the

outset of arriving on the scene. Further, Oman’s entire investigation into the accident

lasted approximately 15 minutes. Although Parada has presented evidence that, when

viewed in a light most favorable to her, shows Oman may have selectively enforced the

law in violation of the Fourteenth Amendment’s Equal Protection Clause, the subjective

intent of the officer is not taken into consideration when the Fourth Amendment is at

issue. Whren v. United States, 517 U.S. 806, 813 (1996).

        Accordingly, the Court will grant Officer Oman’s Motion for Summary Judgment on

Count I, Parada’s § 1983 claim that her arrest was in violation of the Fourth Amendment.




                                           -17-
    CASE 0:18-cv-00795-JRT-TNL Document 173 Filed 08/25/20 Page 18 of 35




               2. Count IV: § 1983 Claim for Fourteenth Amendment Equal Protection
                  Clause Violation Against Oman

        The Equal Protection Clause of the Fourteenth Amendment “prohibits selective

enforcement of the law based on considerations such as race.”                  Id.   A selective-

enforcement claim requires proof that the officer exercised their discretion to enforce

the laws on account of the plaintiff's race, nationality, or other suspect classification and

that enforcement of the law had a discriminatory effect and purpose. See Johnson v.

Crooks, 326 F.3d 995, 1000 (8th Cir. 2003). “When the claim is selective enforcement of

the traffic laws or a racially-motived arrest, the plaintiff must normally prove that similarly

situated individuals were not stopped or arrested in order to show the requisite

discriminatory effect and purpose.” Id.

       Here, Parada has presented evidence indicating that Officer Oman did not arrest

the six other, non-Hispanic individuals he encountered for driving without a license. 6 See

Int'l Bhd. of Teamsters v. United States, 431 U.S. 324, 337 (1977) (using Spanish-surnames

to identify minority individuals). Parada has also shown that she (1) verbally provided her




6 Oman argues that these six individuals were not similarly situated to Parada because Oman
verified their identity through DVS. “Similarly situated” does not mean “identically situated.” Cf.
Kucia v. Se. Ark. Cmty. Action Corp., 284 F.3d 944, 947 (8th Cir. 2002) (discussing evidence
presented at trial that would allow a reasonable jury to draw the inference of disparate treatment
in Title VII action). Parada has presented enough evidence to allow a reasonable jury to draw an
inference that Officer Oman’s decision to arrest Parada was based upon a discriminatory effect
and purpose.

                                               -18-
    CASE 0:18-cv-00795-JRT-TNL Document 173 Filed 08/25/20 Page 19 of 35




name and address to Oman; (2) gave him proof of insurance listing her stepfather as the

car owner; (3) presented her Matricula Consular card to him that included her photo and

an address that matched the address Parada verbally provided; and (4) was cooperative

and did not have a history of failing to respond to citations. 7 Further, when Parada’s

stepfather arrived on the scene, he identified Parada as his stepdaughter and

corroborated her identity and address. Oman also verified Flores’ identity and address

through DVS, which was the same address Parada gave to Oman verbally and that was

listed on her Matricula Consular card issued by the Mexican government. Oman testified

that he had no doubt that Flores and Parada were related.

       Moreover, Parada has presented evidence of Officer Oman’s social media accounts

that could allow a reasonable jury to conclude Oman harbors animus towards Mexicans

specifically, or Hispanics, immigrants, and non-citizens present in United States

generally. 8




7 Though Rule 6.01 does not alter the probable cause standard, it may be considered as part of
the factual context of whether Oman selectively enforced the law. The history of Rule 6.01
indicates that it was adopted in 1975 as part of a larger, national effort to prevent discriminatory
arrests for minor crimes and selective enforcement of the law. Minneapolis Police Dep't v. Kelly,
776 N.W.2d 760, 768 (Minn. Ct. App. 2010) (citing ABA Standards of Criminal Justice §§ 10–2.2
cmt., 10–2.3 cmt. (2d ed. 1980)).

8The Court again rejects Officer Oman’s argument that he is entitled to qualified immunity
because the law is not clearly established that local law enforcement is constitutionally required
                                                                (footnote continued on next page)

                                               -19-
    CASE 0:18-cv-00795-JRT-TNL Document 173 Filed 08/25/20 Page 20 of 35




       Viewing all of this evidence in a light most favorable to Parada, as the Court must,

a reasonable jury could find that Oman selectively enforced the law based on Parada’s

race, national origin, or alienage in violation of her Fourteenth Amendment right to equal

protection under the law.

       Accordingly, the Court will deny Officer Oman’s Motion for Summary Judgment on

Count IV, Parada’s Fourteenth Amendment Equal Protection Clause claim. Because of

this, the Court will also deny Oman’s motion to the extent it seeks summary judgment on

the issue of punitive damages. 9




to accept a Matricula Consular card as a form of identification. See Parada I, 332 F.Supp. 3d at
1245. As the Court has previously noted, “Oman stretches this theory too thin.” Id. It is “beyond
debate” that when an officer enforces the law due to a person’s race, ethnicity, national origin,
or alienage, a cause of action under the Fourteenth Amendment’s Equal Protection Clause lies,
and a reasonably competent officer would know as much. Wesby, 138 S. Ct. at 589 (internal
citation omitted); Whren, 517 U.S. at 813. Parada has shown sufficient facts that, when viewed
in a light most favorable to her, would allow a reasonable jury to conclude Officer Oman violated
this clearly established right. Accordingly, Oman is not entitled to qualified immunity. Lombardo
v. City of St. Louis, 956 F.3d 1009, 1013 (8th Cir. 2020) (“In making a qualified immunity
determination, we apply a two-prong inquiry: ‘(1) whether the facts shown by the plaintiff make
out a violation of a constitutional or statutory right, and (2) whether that right was clearly
established at the time of the defendant’s alleged misconduct.’” (quoting Mitchell v. Shearrer,
729 F.3d 1070, 1074 (8th Cir. 2013)).

9Parada lists a claim for punitive damages as Count IX in her complaint but this claim hinges on
a constitutional violation being found against Officer Oman.

                                              -20-
     CASE 0:18-cv-00795-JRT-TNL Document 173 Filed 08/25/20 Page 21 of 35




              3. Count VIII: Common Law False Imprisonment

       “The action for the tort of false imprisonment or false arrest protects the personal

interest in freedom from restraint of movement.” Joseph v. Donahue, 392 F. Supp. 3d

973, 992 (D. Minn. 2019) (quoting Lundeen v. Renteria, 224 N.W.2d 132, 135 (1974)).

“[T]he essential elements of plaintiff's claim for relief are (1) an arrest performed by

defendant, and (2) the unlawfulness of such arrest.” Lundeen, 224 N.W.2d at 135. An

arrest is lawful for false imprisonment purposes if probable causes exists. Johnson v.

Morris, 453 N.W.2d 31, 36 (Minn. 1990). 10 Because Oman had probable cause to make

the arrest, Oman is entitled to summary judgment on Parada’s claim for false

imprisonment. Id.

       Accordingly, the Court will grant Oman’s Motion for Summary Judgment on Count

VIII, Parada’s claim for common law false imprisonment.




10 The Court notes that it does not appear that the Minnesota Supreme Court has directly
considered whether Rule 6.01 may affect a claim for false imprisonment, and Parada does not
premise her false imprisonment claim here on a violation of Rule 6.01. Even if she had, Oman
would still be entitled to summary judgment on this claim because Parada did not dispute Oman’s
claim to official immunity under state law. Johnson v. Morris, 453 N.W.2d 31, 41 (Minn. 1990)
(“As distinguished from the ‘qualified immunity’ afforded peace officers when addressing 42
U.S.C. § 1983 claims, under Minnesota law a public official is entitled to official immunity from
state law claims when that official is charged by law with duties that require the exercise of
judgment or discretion.”)
                                              -21-
    CASE 0:18-cv-00795-JRT-TNL Document 173 Filed 08/25/20 Page 22 of 35




             4. Conclusion on Parada’s Claims Against Oman

      The Court will grant in part and deny in part Oman’s Motion for Summary

Judgment. The Court will grant summary judgment on Parada’s Fourth Amendment and

false imprisonment claims (Counts I and VIII respectively) as no genuine dispute of

material fact remains and Oman is entitled to judgment as a matter of law. The Court will

deny summary judgment, however, on Parada’s Fourteenth Amendment Equal Protection

Clause claim (Count IV) because a genuine dispute of material fact remains as to whether

Oman selectively enforced the law based on Parada’s race, national origin, or alienage,

and Oman is not entitled to qualified immunity.


      C. Anoka County, Sherriff Stuart, and Parada’s Cross Motions for Summary
         Judgment

      Turning to Parada’s claims against Anoka County and Sheriff Stuart, the Court must

decide whether Anoka County and Anoka County Sheriff Stuart should be granted

summary judgment on Parada’s Fourth Amendment, Fourteenth Amendment, state

Constitution, and common-law false imprisonment claims (Counts I–III, V–VIII). Parada

also seeks summary judgment on her Fourteenth Amendment Equal Protection Clause

claim (Count V). Each dispute is considered below.


                 1. Count I: § 1983 Claims for Violation of Fourth Amendment

      Parada argues that her extended detention at the Anoka County Jail violated her

Fourth Amendment right against unreasonable searches and seizures because, she



                                          -22-
       CASE 0:18-cv-00795-JRT-TNL Document 173 Filed 08/25/20 Page 23 of 35




alleges, she was held after she was cleared for release to give ICE time to arrive and detain

her.

         “The flaw in this argument is that a person who is already under arrest and in police

custody cannot be ‘rearrested.’” Garionis v. Newton, 827 F.2d 306, 310 (8th Cir. 1987).

Following a constitutionally reasonable arrest, claims that a person was held longer than

constitutionally allowed based on that arrest must be analyzed under the Fourteenth

Amendment’s Due Process Clause. See Luckes v. Cty. of Hennepin, Minn., 415 F.3d 936,

939 (8th Cir. 2005). Because the Court has already found that Parada’s arrest was

constitutionally reasonable under the Fourth Amendment, Parada’s claim that her

extended detention at the Anoka County Jail violated her Fourth Amendment right to be

free from unreasonable seizure fails. Id. (citing Armstrong v. Squadrito, 152 F.3d 564,

569–70 (7th Cir. 1998)).

         Accordingly, the Court will grant Anoka County and Sheriff Stuart’s Motion for

Summary Judgment on Count I, Parada’s Fourth Amendment § 1983 claim.


         2. Counts II & III: § 1983 Claims for Violations of Fourteenth Amendment
            Substantive and Procedural Due Process

         The parties dispute whether Parada affirmatively abandoned her Fourteenth

Amendment substantive and procedural due process claims alleged against Anoka County

and Sheriff Stuart.

         The Court previously dismissed these claims as they related to the Coon Rapids

Defendants, finding that the Fourth Amendment, not the Fourteenth Amendment,
                                             -23-
    CASE 0:18-cv-00795-JRT-TNL Document 173 Filed 08/25/20 Page 24 of 35




governed Parada’s claims against those defendants’ actions related to her arrest. See

Parada I, 332 F. Supp. at 1244 (“Where a particular amendment provides an explicit

textual source of constitutional protection against a particular sort of government

behavior, that Amendment, not the more generalized notion of substantive due process,

must be the guide for the analysis of these claims.” (quoting Albright v. Oliver, 510 U.S.

266, 273 (1994)). In Parada’s First, Second, and Third Amended Complaints, however,

Parada stated in bold and underlined type that her substantive and procedural due

process allegations under the Fourteenth Amendment, had “been dismissed by Order of

the Court and [are] included here solely so [they are] not deemed waived for purposes

of appeal.” The Anoka County Defendants’ did not substantively respond to these Counts

in their Answer because of this disclaimer statement.

      The Court takes an equitable approach to determine whether Parada affirmatively

abandoned these claims. Davis v. White, 794 F.3d 1008, 1016 (8th Cir. 2015). The Court

considers the length of time the opposing party was on notice of the claim and whether

the party making the claim undertook discovery on the claim.           Id.   The ultimate

determination is whether the Anoka County and Sheriff Stuart would be prejudiced if the

Court allowed the claims to proceed. Id.

      Parada affirmatively stated in her three amended complaints spanning

approximately two years that Counts II and III were included in the Complaint only for

purposes of appeal. Parada has not addressed her statement disclaiming the Counts, nor


                                           -24-
    CASE 0:18-cv-00795-JRT-TNL Document 173 Filed 08/25/20 Page 25 of 35




does she point to any specific discovery taken on these Counts. Both parties should have

known that the Court did not dismiss these claims. However, the fact remains that the

Anoka County Defendants did not substantively address the claims in their filed Answers,

relying instead on Parada’s statements in her Complaint that the Counts were alleged

solely for purposes of appeal. Parada could have corrected the Anoka County Defendants’

understanding as indicated by their Answer, altered the disclaimer statement in her

Amended Complaint, or taken discovery related to the claims. Because she did not, the

Court finds that allowing the claim to proceed would be prejudicial to Anoka County and

Sherriff Stuart and that Parada has affirmatively abandoned her Fourteenth Amendment

Due Process Clause claims included in Counts II and III of her Complaint.

      Accordingly, the Court will grant Anoka County and Sheriff Stuart’s Motion for

Summary Judgment on Counts II and III, Parada’s substantive and procedural due process

claims.


      3. Count V: Cross Motions for Summary Judgment on Fourteenth Amendment
         Equal Protection Clause

                    a. Constitutionality of the Policy

      The parties make cross motions for summary judgment on Parada’s Equal

Protection Clause claim in Count V. Parada argues the Anoka County Jail’s unwritten

policy of contacting ICE anytime a foreign-born individual is brought to jail (the “ACJ

policy”) violates the Equal Protection Clause of the Fourteenth Amendment because the



                                           -25-
     CASE 0:18-cv-00795-JRT-TNL Document 173 Filed 08/25/20 Page 26 of 35




policy discriminates on the basis of national origin and is not narrowly tailored to further

a compelling government interest. 11

       First is the question of the appropriate level of scrutiny. Anoka County and Sheriff

Stuart argue that the ACJ policy—which treats US-born individuals differently from

foreign-born individuals, irrespective of citizenship or immigration status—is not subject

to strict scrutiny because the Supreme Court has “expressly rejected” the idea that

immigrants entering the United States without inspection, admission, or parole constitute

a suspect class. United States v. Loaiza-Sanchez, 622 F.3d 939, 941 (8th Cir. 2010). But he

ACJ policy does not classify based on the immigration status of individuals. Instead, the

policy facially discriminates on the basis of the individual’s birth country. This type of

national origin discrimination is “inherently suspect and subject to close judicial scrutiny.”

Graham v. Richardson, 403 U.S. 365, 371–72 (1971). 12 Similar to policies that discriminate




11 As long as there is evidence that it is customary practice, an unwritten policy can form the basis

for a § 1983 claim. Brewington v. Keener, 902 F.3d 796, 801 (8th Cir. 2018) (citing Davison v. City
of Minneapolis, 490 F.3d 648, 659 (8th Cir. 2007).

12 See also Espinoza v. Farah Mfg. Co., 414 U.S. 86, 88 (1973) (defining “national origin” as “the
country where a person was born, or, more broadly, the country from which his or her ancestors
came.”). Additionally, Defendants argue their facially discriminatory policy based only upon the
individuals’ place of birth is not subject to strict scrutiny because animus cannot be proscribed to
each and every foreign country in which a person may be born. But animus is not required to
trigger strict scrutiny; only disparate treatment based on a suspect classification. That
requirement is easily met here.

                                                -26-
     CASE 0:18-cv-00795-JRT-TNL Document 173 Filed 08/25/20 Page 27 of 35




on the basis of race, to pass constitutional muster Anoka County and Sheriff Stuart are

required to show that the ACJ policy is narrowly tailored to further a compelling

government interest. See Fisher v. Univ. of Tex. at Austin, 570 U.S. 297, 310 (2013) (noting

that any government “action that treats a person differently on account of [their] race or

ethnic origin is inherently suspect’” and subject to strict scrutiny).

        Defendants argue that being a “good law enforcement partner” by identifying

inmates who may be “of interest” to a federal law enforcement agency is a compelling

interest. See Arizona v. United States, 567 U.S. 387, 411 (2012) (noting in dicta that

“[c]onsultation between federal and state officials is an important feature of the

immigration system.”)

        Defendants make no real argument that the policy is narrowly tailored. Indeed,

such an argument would be nearly impossible, given the under- and over-inclusive nature

of the ACJ policy, which excludes US-born non-citizens, 13 but sweeps up foreign-born US

citizens and immigrants who were inspected, admitted, and paroled into the United

States, and in whom ICE would have no interest. Instead, Defendants argue that in

practice, the ACJ policy only affects “undocumented aliens” because they are mostly likely

to be subject to removal by ICE, and further, because Parada is not an American citizen,




13 See, e.g., Ali v. Dist. Dir., Mia. Dist., U.S. Citizenship & Immigr. Servs., 743 F. App'x 354, 358 (11th

Cir. 2018) (noting a “person born in the United States to a foreign diplomatic officer accredited
to the United States . . . is not a United States citizen under the Fourteenth Amendment”).
                                                   -27-
     CASE 0:18-cv-00795-JRT-TNL Document 173 Filed 08/25/20 Page 28 of 35




she cannot allege she was discriminated against by the policy. Defendants do not dispute

that Parada was, however, subject to additional steps in the booking process based solely

on her national origin. That such additional processes are discriminatory is particularly

clear here, given that Defendants admit that they believed Parada to be a U.S. citizen at

the time. 14 Thus, assuming without deciding that being a “good law enforcement

partner” is a compelling state interest, 15 the ACJ policy still fails because it is not narrowly

tailored.

       Because the policy is facially unconstitutional, Anoka County, as a municipality,

may be held liable. See Seymour v. City of Des Moines, 519 F.3d 790, 800 (8th Cir. 2008)

(discussing two circumstances warranting municipality liability under Monell v. Dep’t of

Social Servs., 436 U.S. 658 (1978)).




14 Though not directly at issue here, the Court notes that the ACJ policy also undoubtedly creates
a second-class of citizens and subjects them to a different, more rigorous set of standards during
the booking process that insults their dignity and delays their release for the sole reason that
they were not born in the United States. See Schneider v. Rusk, 377 U.S. 163, 169 (1964)
(prohibiting the creation of a “second-class citizenship”).

15 Defendant’s reliance on Arizona v. United States is likewise unavailing. 567 U.S. 387 (2012).
Defendants argue that Arizona allows for state officials to contact ICE to determine the
immigration status of detainees “as a routine matter.” Id. at 413. But, Arizona dealt with a
specific state law that is not at issue here, and even then, before attempting to discern the
immigration status of an individual stopped or detained for a different, legitimate, reason, the
Arizona law required reasonable suspicion that the individual was “an alien and [was] unlawfully
present in the United States” and prohibited the consideration of national origin in gaining such
suspicion. See Arizona, 567 U.S. at 411. The ACJ policy, as noted, relies only on national origin
discrimination.

                                              -28-
    CASE 0:18-cv-00795-JRT-TNL Document 173 Filed 08/25/20 Page 29 of 35




       Accordingly, the Court will grant Parada’s Motion for Summary Judgment as it

relates to Anoka County, with the issue of damages to be decided at trial.



                       b.   Qualified Immunity for Sheriff Stuart

       Despite the unconstitutional policy, Sheriff Stuart argues that he cannot also be

found liable because he is entitled to qualified immunity.

       “Qualified immunity shields a public official from damage liability unless the

official’s actions violate ‘clearly established statutory or constitutional rights of which a

reasonable person would have known.’” S.M. v. Krigbaum, 808 F.3d 335, 339 (8th Cir.

2015) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). When qualified immunity

is sought against a supervisor of the actor that actually committed the constitutional

violation at issue, the supervisor may be “liable under § 1983 if either his direct action or

his ‘failure to properly supervise and train the offending employee’ caused the

constitutional violation at issue.” Jackson v. Nixon, 747 F.3d 537, 543 (8th Cir. 2014)

(quoting Tlamka v. Serrell, 244 F.3d 628, 635 (8th Cir. 2001)).

       Direct action may be found if the supervisor is “involved in ‘creating, applying, or

interpreting a policy’ that gives rise to unconstitutional conditions.” Id. (quoting Bonner

v. Outlaw, 552 F.3d 673, 679 (8th Cir. 2009)). When “failure to train or supervise the

offending actor” forms the basis of § 1983 liability, “the supervisor is entitled to qualified

immunity unless plaintiff proves that the supervisor (1) received notice of a pattern of


                                            -29-
    CASE 0:18-cv-00795-JRT-TNL Document 173 Filed 08/25/20 Page 30 of 35




unconstitutional acts committed by a subordinate, and (2) was deliberately indifferent to

or authorized those acts.” Krigbaum, 808 F.3d at 340 (quoting Livers v. Schenck, 700 F.

3d 340, 355 (8th Cir. 2012)). The notice standard is “rigorous” and “requires proof that

the supervisor had notice of a pattern of conduct by the subordinate that violated a

clearly established constitutional right.” Id. The deliberate indifference standard is

similar to criminal recklessness and the official must “both be aware of facts from which

the inference could be drawn that a substantial risk of [unconstitutional] harm exists, and

he must also draw the inference.” Id. at 341 (quoting Farmer v. Brennan, 511 U.S. 825,

837 (1994)).

       Under the direct-action theory, a genuine dispute of material fact remains as to

whether Sherriff Stuart was involved in applying or interpreting the ACJ policy. Sherriff

Stuart readily admits that he was aware of the ACJ policy employed at his jail that

discriminates solely based on national origin. Although Sherriff Stuart testified that the

policy was created before he took office, he also testified that it continued under his

watch. Parada also presented evidence showing that in 2014, the Anoka County Jail

decided to stop officially honoring ICE detainer requests, but that it would continue

contacting ICE whenever a foreign-born person was brought to the jail. A reasonable jury

could infer that Sherriff Stuart, as the head law enforcement officer, was involved in

and/or directed this decision. A reasonable jury could therefore find that Sherriff Stuart’s




                                           -30-
    CASE 0:18-cv-00795-JRT-TNL Document 173 Filed 08/25/20 Page 31 of 35




direct action in continuing to apply or interpret the unwritten policy led to the

unconstitutional conditions that occurred here.

          Furthermore, under the failure to train or supervise theory, it is undisputed that

Sherriff Stuart was on notice of the ACJ policy that created a pattern of conduct at the

Anoka County Jail to discriminate against individuals based solely on their national origin.

It is also undisputed that such discrimination violates a clearly established constitutional

right. See, e.g., Graham, 403 U.S. at 371–72 (“But the Court's decisions have established

that classifications based on alienage, like those based on nationality or race, are

inherently suspect and subject to close judicial scrutiny.” (footnotes omitted)). A genuine

dispute of material fact remains as to whether the Sherriff was deliberately indifferent to

the policy. The fact that the Sherriff knew of the policy and continued to allow Jail staff

to enforce it could lead a reasonable jury to conclude that the Sheriff was aware that a

substantial risk of unconstitutional harm existed by continuing to implement the policy.

          Accordingly, the Court finds a genuine dispute of material fact remains as to

whether Sheriff Stuart is entitled to qualified immunity and the Court will deny both

Parada’s and Sheriff Stuart’s Motion for Summary Judgment as they relate to Sheriff

Stuart.

                        c. Conclusion on Count V

          In sum, because the ACJ policy facially discriminates on the basis of national origin

and is not narrowly tailored, the Court will grant Parada’s Motion for Summary Judgment


                                              -31-
    CASE 0:18-cv-00795-JRT-TNL Document 173 Filed 08/25/20 Page 32 of 35




as it relates to Anoka County with damages the only issue remaining for trial. However,

because a genuine dispute of material fact exists as to whether Sheriff Stuart is entitled

to qualified immunity, the Court will deny Parada’s motion as to Sheriff Stuart. For the

same reasons, the Court will also deny Anoka County and Sheriff Stuart’s Motion for

Summary Judgment on Count V.


       4. Count VI, VII, VIII, X, and XI: State Constitutional Violations, False
          Imprisonment, Declaratory Judgment, and Injunctive Relief

       Anoka County and Sheriff Stuart argue that summary judgment is appropriate on

Parada’s Minnesota Constitutional Claims for Unlawful Seizure and violations of her state

Due Process rights, (Counts VI and VII), Parada’s common-law false imprisonment claim,

(Count VIII), and Parada’s Declaratory Judgment and Permanent Injunction claims,

(Counts X and XI), because each claim depends on Parada proving that she was held in

the Anoka County Jail longer than she should have been based only on the fact that she

was (1) born abroad and (2) the jail’s interactions with ICE.

       When viewing the facts in a light most favorable to Parada, a reasonable jury could

conclude Anoka County deputies slow-walked Parada’s release based solely on their

interactions with ICE, which occurred solely because Parada was foreign-born. Parada

has presented evidence indicating that Anoka County, while not officially honoring ICE

detainer requests, attempts to wait for ICE before releasing foreign-born detainees.

Parada has also presented evidence showing that she was cleared for release at



                                            -32-
    CASE 0:18-cv-00795-JRT-TNL Document 173 Filed 08/25/20 Page 33 of 35




approximately 9:30 p.m., and that each and every foreign-born detainee is subject to

additional steps in the booking process that U.S.-born individuals are not subjected to.

       Anoka County presented contrary evidence, including the fact that Anoka County’s

official policy is to not honor ICE detainer requests or hold foreign-born detainees solely

to wait for ICE to arrive, that Parada had the third-shortest incarceration time of the 43

inmates brought to the Anoka County Jail that day, and that her booking process was not

actually finished until much later than 9:30 p.m. Even so, a genuine dispute of material

fact remains, and the jury must decide this question.

       Accordingly, the Court will deny Anoka County’s Motion for Summary Judgment

on Counts VI, VII, VIII, X and XI.


II. COON RAPIDS DEFENDANTS’ MOTION TO EXCLUDE EXPERT TESTIMONY UNDER FED.

   R. EVID. 702

        The Coon Rapids Defendants move to exclude the expert testimony of Parada’s

experts C.T. Anderson and Roy Bedard. Parada does not object to the exclusion of C.T.

Anderson, whose testimony only pertained to the City of Coon Rapids, as Parada has

dropped all claims against the City. Parada does object to the exclusion of Roy Bedard,

whose expert testimony appears to relate to whether Officer Oman violated Parada’s

Fourth Amendment rights. The Court has, however, found that Officer Oman is entitled

to summary judgment on that claim. The Court will therefore deny the Coon Rapids

Defendants’ Motion to Exclude as moot, while noting that they may renew the motion if

                                           -33-
    CASE 0:18-cv-00795-JRT-TNL Document 173 Filed 08/25/20 Page 34 of 35




Parada plans to have Bedard testify regarding her remaining Fourteenth Amendment

claim.



                                           ORDER

         Based on the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that:

         1.     Plaintiff’s Motion for Partial Summary Judgment on Count V [Docket No.

                119] against Defendants Anoka County and Anoka County Sheriff James

                Stuart is GRANTED in part and DENIED in part as follows:

                   a. GRANTED as to Anoka County with the issue of damages to be

                      decided at trial;

                   b. DENIED as to Sheriff Stuart as a genuine dispute of material fact

                      remains as to whether Sheriff Stuart is entitled to qualified immunity.

         2.     Anoka County Defendants’ Motion for Summary Judgment [Docket No.

                123] is GRANTED in part and DENIED in part as follows:

                   a. GRANTED as to John and Jane Doe on all Counts;

                   b. GRANTED as to Anoka County and Sheriff Stuart as to Counts I–III;

                   c. DENIED as to Anoka County and Sheriff Stuart as to Counts V–XI;

         3.     Coon Rapids Defendants’ Motion for Summary Judgment [Docket No. 108]

                is GRANTED in part and DENIED in part as follows:

                   a. GRANTED as to the City of Coon Rapids on all Counts;
                                            -34-
   CASE 0:18-cv-00795-JRT-TNL Document 173 Filed 08/25/20 Page 35 of 35




                b. GRANTED as to Officer Nicolas Oman on Counts I, VI, VII, and VIII;

                c. DENIED as to Officer Nicolas Oman on Counts IV and IX

      4.     Coon Rapids Defendants’ Motion to Exclude [Docket No. 113] is DENIED as

             MOOT.



DATED: August 25, 2020                   _________                      __________
at Minneapolis, Minnesota.                           JOHN R. TUNHEIM
                                                         Chief Judge
                                                 United States District Court




                                        -35-
